                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

Black Island Resources, LLP,                   )
                                               )
               Plaintiff,                      )       ORDER
                                               )
       vs.                                     )
                                               )
Newfield Production Company,                   )       Case No. 1:19-cv-035
                                               )
               Defendant.                      )


       On November 1, 2019, the parties filed a Stipulation to Extend Deadlines. The court

ADOPTS the parties’ stipulation (Doc. No. 22) and AMENDS the pretrial deadlines as follows:

       1.      The parties shall have until December 20, 2019, to file dispositive motions.

               Responses and replies to dispositive motions are due by Jan 10 and 24, 220,

               respectively.

       2.      Plaintiff shall have until January 11, 2020, to disclose testifying expert witnesses and

               reports.

       3.      Defendant shall have until February 10, 2020, to disclose testifying expert witnesses

               and reports.

       4.      The parties shall complete discovery deposition of expert witnesses by March 3,

               2020.

On its own motion, the court shall continue the final pretrial conference and trial. The final pretrial

conference set for April 6, 2020, shall be rescheduled for September 8, 2020, at 10:00 a.m by

telephone. To participate in the conference, the parties shall call Tel. No. (877) 810-9415 and enter

Access Code 8992581. The jury trial scheduled for April 20, 2020, shall be rescheduled for


                                                   1
September 21, 2020, at 9:00 a.m. before Chief Judge Hovland. A three (3) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 5th day of November, 2019.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court




                                                2
